11 Ill. App.2d 579 (1956)
137 N.E.2d 877
Community Unit School Dist. No. 1 of Marshall, LaSalle and Livingston Counties, et al., Plaintiffs-Appellants,
v.
County Board of School Trustees of Woodford County, et al., Defendants-Appellees.
Gen. No. 10,976.
Illinois Appellate Court  Second District.
November 5, 1956.
Released for publication November 23, 1956.
*580 Berry & O'Conor, for plaintiffs-appellants.
Isadore I. Leiken, for defendants-appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Judgment affirmed.
Not to be published in full.